Citation Nr: 1604377	
Decision Date: 02/05/16    Archive Date: 02/11/16

DOCKET NO.  13-18 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic bronchitis, prior to September 23, 2015.

2.  Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD) with chronic bronchitis, since September 23, 2015.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse 



ATTORNEY FOR THE BOARD

Ashley Castillo, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1960 to October 1961 and from April 1963 to July 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The October 2011 rating decision granted service connection for chronic bronchitis and assigned a noncompensable disability rating, effective June 28, 2011.  In a September 2015 rating decision, the RO included COPD in the service-connected disability and increased the assigned rating to 10 percent, effective September 23, 2015.  The Veteran has not expressed satisfaction with the increased disability rating; thus, this issue remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In April 2015, the Veteran presented sworn testimony during a videoconference hearing before the undersigned Veterans Law Judge.  The record was held open for an additional thirty days to allow the Veteran to submit additional evidence.  The Veteran submitted a waiver of local consideration.  This waiver and the transcript of the hearing have been associated with the claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2015).  

In June 2015, the claim was remanded for further evidentiary development.  As will be discussed below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  


FINDINGS OF FACT

1.  Prior to April 30, 2015, the Veteran's chronic bronchitis was manifested by post-bronchodilator Forced Expiratory Volume in one second (FEV-1) of no less than 83 percent predicted.

2.  From April 30, 2015 to May 11, 2015, the Veteran's COPD with chronic bronchitis was manifested by post-bronchodilator FEV-1 of no less than 72 percent predicted.

3.  On May 12, 2015, the Veteran was admitted to the hospital for total spontaneous pneumothorax. 

4.  Since September 1, 2015, the Veteran's COPD with chronic bronchitis has been manifested by post-bronchodilator FEV-1 of no less than 80 percent predicted.


CONCLUSIONS OF LAW

1.  Prior to April 30, 2015, the criteria for an initial compensable rating for chronic bronchitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6600, 6604, 6843 (2015).

2.  From April 30, 2015 to May 11, 2015, the criteria for a rating of 10 percent, but no higher, for COPD with chronic bronchitis are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6600, 6604, 6843 (2015).


3.  From May 12, 2015, to August 31, 2015, the criteria for a rating of 100 percent for COPD with chronic bronchitis are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.97, Diagnostic Code 6843 (2015).

4.  Since September 1, 2015, the criteria for a rating in excess of 10 percent for COPD with chronic bronchitis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.97, Diagnostic Codes 6600, 6604, 6843 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.129(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

Here, however, the Veteran's claim for increased disability rating is a "downstream" issue, in that it arose from an initial grant of service connection.  Prior to the October 2011 rating decision, the RO issued a letter in July 2011 that advised the Veteran of the evidence necessary to substantiate a claim for service connection, the Veteran's and VA's respective obligations with regard to obtaining evidence, and the process by which disability ratings and effective dates are assigned.  

Importantly, where, as here, service connection has been granted and an initial rating and effective date has been assigned, the claim for service connection has been more than substantiated and proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-91; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The duty to notify is therefore met.

Regarding the duty to assist, in Bryant v. Shinseki, 23 Vet App 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103 requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge outlined the issues on appeal and suggested that any evidence tending to show a current severity of a service-connected disability would be helpful in establishing the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103; they have not identified any prejudice in the conduct of the Board hearing.  

As indicated above, the case was remanded in June 2015 for any updated VA treatment records and a VA examination to determine the Veteran's current severity of his COPD with chronic bronchitis.  Updated VA treatment records and a VA examination and addendum opinion were secured prior to readjudication of the claim by the AOJ in September 2015.  Therefore, the Board finds substantial compliance with the June 2015 Board Remand directives, and no further development in this regard is necessary.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999).  Additionally, the Board finds that the October 2011 and September 2015 VA examination reports are adequate, as the examiners considered all of the pertinent evidence of record, including the statements of the Veteran, and provided findings responsive to the pertinent rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Accordingly, the duty to assist is also met.

II.  Increased Rating

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

When the appeal arises from an initial assigned rating, consideration must be given to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The section of the Rating Schedule for evaluating the respiratory system provides that respiratory disorders rated under DCs 6600 through 6817 and 6822 through 6847 will not be combined with each other.  Rather, a single rating will be assigned under the diagnostic code that reflects the predominant disability, with elevation to the next higher evaluation if the severity of the overall disability warrants such elevation.  See 38 C.F.R. § 4.96(a).

Here, prior to September 23, 2015, the Veteran's chronic bronchitis was assigned a noncompensable disability rating under Diagnostic Code 6600 (bronchitis, chronic).  Since September 23, 2015, the Veteran's chronic bronchitis was recharacterized, by the RO as COPD with chronic bronchitis and rated 10 percent disabling under Diagnostic Code 6604 (COPD).  Based on favorable evidence of record, the Board will also evaluate the Veteran's claim under Diagnostic Code 6843 (pneumothorax).  To this end, the rating criteria under Diagnostic Code 6843 is identical to the rating criteria for Diagnostic Codes 6600 and 6604, except Diagnostic Code 6843 allows a 100 percent disability rating for an episode of a total spontaneous pneumothorax.  The Board finds that there is no prejudice in evaluating the Veteran under Diagnostic Code 6843 in the first instance, as doing so allows the most favorable outcome.

The Veteran contends that higher initial ratings are warranted as his symptoms, including shortness of breath, are more severe than contemplated by the current ratings.  See Board hearing transcript dated April 2015.  As will be explained in detail below, the Board finds that the Veteran's COPD with chronic bronchitis prior to April 2015 warrants a noncompensable disability rating; from April 2015 to May 20, 2015, a 10 percent disability rating; from May 21, 2015, to August 31, 2015, a 100 percent disability rating; and since September 1, 2015, a 10 percent disability rating.  

Diagnostic Codes 6600 and 6604, and the General Rating Formula for Restrictive Lung Disease (which encompasses Diagnostic Code 6834) provide a 10 percent evaluation for pulmonary function tests (PFTs) that show FEV-1 of 71 to 80 percent predicated, or; a ratio of Forced Expiratory Volume in one second to Forced Vital Capacity (FEV-1/FVC) of 71 to 80 percent, or; Diffusion Capacity of the Lung for Carbon Monoxide by the Single Breath Method (DLCO (SB)) of 66 to 80 percent predicated.  A 30 percent evaluation requires FEV-1 of 56 to 70 percent predicated, or; FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) of 56 to 65 percent predicated.  A 60 percent evaluation requires FEV-1 of 40 to 55 percent predicated, or; FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40 to 55 percent predicated, or; maximum oxygen consumption of 15 to 20 ml/kg/min (with cardiorespiratory limit).  A 100 percent evaluation is warranted for FEV-1 less than 40 percent of predicted value, or; FEV-1/FVC of less than 40 percent, or; DLCO (SB) of less than 40 percent predicted, or; maximum exercise capacity less than 15 ml/kg/min oxygen consumption (with cardiac or respiratory limitation), or cor pulmonale (right heart failure), or; right ventricular hypertrophy, or; pulmonary hypertension (shown by Echo or cardiac catheterization), or episode(s) of acute respiratory failure, or; requires outpatient oxygen therapy.  38 C.F.R. § 4.97, Diagnostic Codes 6600, 6604, and 6843.

Note (2) under the General Rating Formula for Restrictive Lung Disease also provides that, following episodes of total spontaneous pneumothorax, a rating of 100 percent shall be assigned as of the date of hospital admission and shall continue for three months from the first day of the month after hospital discharge.  

When evaluating respiratory conditions based on PFTs, post-bronchodilator results are to be utilized in applying the evaluation criteria in the Rating Schedule unless the post-bronchodilator results were poorer than the pre-bronchodilator results.  In those cases, the pre-bronchodilator values are to be used for rating purposes.  38 C.F.R. § 4.96(d)(5).  

Additionally, when there is a disparity between the results of different PFT's so that the level of evaluation would differ depending on which test result is used, the evaluation is to be assigned based on the test result that the examiner states most accurately reflects the level of disability.  See 38 C.F.R. § 4.96(d)(6).

Turning to the evidence, VA treatment records dated in October 2010, November 2010, December 2010, August 2011, and October 2011 reveal diagnoses of COPD and note the Veteran's complaints of shortness of breath.  

During an October 2011 VA examination, the VA examiner diagnosed chronic bronchitis.  The Veteran reported shortness of breath and a recurring cough that was aggravated when walking or in cold weather.  The Veteran denied use of systemic (oral or parental) corticosteroids.  He required daily inhalational bronchodilator therapy and anti-inflammatory medication, but did not require outpatient oxygen therapy for his respiratory disability.  He denied any pulmonary conditions, such as asthma, bronchiectasis, and sarcoidosis.  The examiner noted a June 2011 x-ray report, which showed a "flattening of the diaphragms and changes indicative of COPD."  PFTs reveal pre-bronchodilator results of FVC of 77 percent predicted, FEV-1 of 57 percent predicted, FEV-1/FVC of 51 percent predicted, and DLCO of 90 percent predicted.  Post-bronchodilator results show FVC of 96 percent predicted, FEV-1 of 83 percent predicted, and FEV-1/FVC of 60 percent predicted.  The examiner stated that the FEV-1 result most accurately reflects the Veteran's level of disability.  The Veteran reported his employment experience as a sewing machine and cotton mill mechanic, a medical supplier, and maintenance man.  Currently, the Veteran worked part time at a grocery store stocking light items; his duties require lifting cases of eggs and milk.  The examiner opined that the Veteran's respiratory disability impacted his ability to perform physically strenuous employment activities, such as carrying and lifting over 25 pounds.  

The Board notes that the October 2011 PFT results show two columns both indicating "pre-bronchodilator."  However, in an October 2011 VA addendum, a correction noted that the right column should have read post-bronchodilator (the October 2011 PFT results listed above reflect the noted correction).  Furthermore, a VA pulmonologist indicated that the Veteran's PFT pre-bronchodilator results were indicative of moderately sever obstructive ventilatory defect with hyperinflation.  The VA pulmonologist noted that the Veteran's diffusion capacity was within normal limits and his expiratory airflow improved significantly with post-bronchodilator.

In a February 2014 VA treatment record, the VA physician noted that the Veteran underwent PFTs in July 2013; however, the results were unreliable. 

March 2014 VA treatment reports include a notation that the Veteran reported an increase of his breathing treatments for his chronic bronchitis with COPD.  The VA registered nurse noted that the Veteran "is not having any acute symptoms and appears to be not in distress." 

During the April 2015 Board hearing, the Veteran reported a continuation of the symptoms noted in the October 2011 VA examination report.  

In an April 30, 2015 VA treatment report, PFTs reveal pre-bronchodilator results of FVC of 58 percent predicted, FEV-1 of 44 percent predicted, and FEV-1/FVC of 77 percent predicted.  Post-bronchodilator results show FVC of 80 percent predicted, FEV-1 of 72 percent predicted, and FEV-1/FVC of 68 percent predicted.  

A May 12, 2015 VA discharge summary indicates that the Veteran was admitted to the emergency room with right spontaneous pneumothorax.  A chest tube insertion showed re-inflation of the right lung.  The Veteran unsuccessfully underwent a chemical pleurodesis.  An x-ray revealed advanced COPD with small right apical pneumothorax.  A VA physician stated that the Veteran's spontaneous pneumothorax was secondary to his COPD.  

A May 2015 private treatment report confirms a diagnosis of spontaneous pneumothorax.  The private physician indicated that the Veteran was hospitalized for a week for total spontaneous pneumothorax and since has been experienced shortness of breath. 

In September 2015, the Veteran was afforded a second VA examination.  The VA examiner diagnosed COPD, chronic bronchitis, and spontaneous pneumothorax.  The Veteran reported that he required daily inhalational bronchodilator therapy, anti-inflammatory medication, and other inhaled medications for his COPD.  He denied outpatient oxygen therapy, oral bronchodilators or antibiotics for his COPD.  The VA examiner noted that the Veteran required systemic (oral or parental) corticosteroids for his pituitary insufficiency, and "not his pulmonary condition."  The examiner also noted a chest x-ray that was obtained in August 2015, which showed COPD changes and "no focal infiltrate, pleural effusion, or pneumothorax."  The VA examiner indicated that the Veteran was hospitalized on May 12, 2015 for a spontaneous and total pneumothorax.  The examiner noted the Veteran's scars related to his pulmonary conditions were not painful, unstable, nor greater than 39 square cm.  

The September 2015 VA PFTs reveal pre-bronchodilator results of FVC of 59 percent predicted, FEV-1 of 49 percent predicted, FEV-1/FVC of 81 percent predicted, and DLCO of 69 percent predicted.  Post-bronchodilator results show FVC of 88 percent predicted, FEV-1 of 80 percent predicted, and FEV-1/FVC of 89 percent predicted.  The examiner stated that the FEV-1 result most accurately reflected the Veteran's level of disability.  The VA examiner indicated that COPD, chronic bronchitis, and reactive airway disease were responsible for the Veteran's PFTs limitations; however, the examiner also noted that reactive airway disease was primarily responsible.  As to his functional impact, the VA examiner opined that that the Veteran "has severe respiratory impairment.  He is dyspneic at rest and during the night.  From the standpoint of his pulmonary disease alone, he could work only in a totally sedentary position."
In an addendum opinion, the September 2015 VA examiner stated, 

The [V]eteran is service connected for chronic bronchitis.  He also has been diagnosed as having COPD.  His current pulmonary function studies show reactive airway disease.  I think his overall current pulmonary dysfunction represents a progression of his service connected condition.  He has not been diagnosed as having right ventricular hypertrophy, pulmonary hypertension, or respiratory failure.  These latter conditions have not been noted by ECG, chest X-Ray, or thoracic computed tomography.

See VA addendum opinion dated September 2015.  

The evidence shows that in addition to the service-connected COPD with chronic bronchitis, the Veteran has been diagnosed with spontaneous pneumothorax.  See e.g., VA examination report dated September 2015.  The evidence does not show that any examiner or treatment providers differentiated between symptomatology associated with the Veteran's COPD with chronic bronchitis and non-service connected spontaneous pneumothorax.  In fact, a May 2015 VA physician related the Veteran's spontaneous pneumothorax to the Veteran's COPD.  To this end, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet App. 181 (1998).  Accordingly, the Board will attribute all of the Veteran's respiratory symptoms to the COPD with chronic bronchitis for the purposes of assessing the severity of that disability.

Prior to April 30, 2015, the Veteran's COPD with chronic bronchitis more closely approximates a noncompensable disability rating under Diagnostic Code 6843.  Throughout this appeal period, the Veteran had, at worst, post-bronchodilator results of FVC of 96 percent predicted, FEV-1 of 83 percent predicted, and FEV-1/FVC of 60 percent predicted.  Post-bronchodilator results for DLCO were not indicated.  See 38 C.F.R. § 4.96(d)(5) (post-bronchodilator results are required when PFTs are used for disability evaluation purposes, except when the examiner determines otherwise).  Crucially, the October 2011 VA examiner specifically stated that the FEV-1 result most accurately reflects the Veteran's level of disability, which is consistent with a noncompensable disability rating under Diagnostic Codes 6843.  See 38 C.F.R. § 4.96(d)(6).  Additionally, a March 2014 VA treatment record noted that the Veteran "is not having any acute symptoms and appears to be not in distress."  Furthermore, the Veteran denied any pulmonary conditions such as asthma, bronchiectasias, and respiratory failure.  See VA examination report dated October 2011.  Notably, although an October 2011 VA addendum opinion notes that the Veteran's pre- bronchodilator results reflect severe COPD, as indicated above post-bronchodilator results are required when evaluating a disability with PFTs. See 38 C.F.R. § 4.96(d)(5).  Therefore, the Board finds that a compensable disability rating prior to April 30, 2015 for COPD with chronic bronchitis is not warranted.  

From April 30, 2015 to May 12, 2015, a 10 percent is warranted for the Veteran's COPD with chronic bronchitis under Diagnostic Code 6843.  During this appeal period, the Veteran post-bronchodilator results showed, at worst, FEV-1 of 72 percent predicted.  See VA treatment report dated April 30, 2015.  Notably, no opinion was provided at that time on which PFT results most accurately reflect the Veteran's level of disability.  However, as both the October 2011 and September 2015 VA examiners have concluded that the Veteran's FEV-1 results most accurately reflect the Veteran's level of disability, the Board will employ the FEV-1 results of 72 percent predicted, which is consistent with a 10 percent disability rating, but no higher, for this period.  See 38 C.F.R. § 4.96(d)(6).  The Board finds that, the next higher rating, 30 percent, is not warranted.  As there is no evidence of PFT post-bronchodilator results of FEV-1 of 56 to 70 percent predicated at any point during this appeal period.

From May 12, 2015, the date of the Veteran's hospital admission for total spontaneous pneumothorax, to August 31, 2015, a 100 percent disability rating is warranted for the Veteran's COPD with chronic bronchitis pursuant to Note (2) to the General Rating Formula for Restrictive Lung Disease under Diagnostic Codes 6840 through 6845.  

Since September 1, 2015, the Veteran's COPD with chronic bronchitis more closely approximates a 10 percent disability rating, but no higher, as the September 2015 VA examiner stated that the FEV-1 result (80 percent) most accurately reflects the Veteran's level of disability. 

The Board has also considered the Veteran's scars in the evaluation of the service-connected COPD with chronic bronchitis.  The September 2015 VA examiner, however, explained that the Veteran's scars were superficial and the total area of those scars was not greater than 39 square centimeters (6 square inches) each.  As such, a separate, compensable rating for the residual scar is not appropriate.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801-7805.

III.  Additional Consideration

Consideration has been given regarding whether the schedular rating is inadequate for this disability, requiring that the RO refer a claim to the Under Secretary for Benefits or the Director of the Compensation Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1).  Here, however, the rating criteria specifically address the Veteran's COPD with chronic bronchitis.  As indicated above, the Veteran has complained of a recurring cough and shortness of breath.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule, which is based primarily on FVC results from PFT and inherently contemplate decreased lung function.  Thus, the Veteran's COPD with chronic bronchitis is not shown to cause any impairment that is not already contemplated by the rating criteria, and a referral for extraschedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). 

In addition, if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for a higher rating is whether a total rating based on individual unemployability (TDIU) as a result of that disability is warranted.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Here, the evidence reflects that the Veteran works part-time at a grocery store.  See VA examination report dated October 2011.  Notably, while he asserts that he has shortness of breath and requires breathing treatments due to his service-connected COPD with chronic bronchitis, he has not asserted that he is unable to maintain gainful employment solely due to COPD with bronchitis.  The Board acknowledges that the October 2011 and September 2015 VA examiner's opinions that the Veteran's COPD with chronic bronchitis impacts the Veteran's ability to perform physically strenuous employment activities.  However, the September 2015 VA examiner indicated that the Veteran can obtain sedimentary employment.  Accordingly, there is no suggestion that he is prevented from securing and following gainful employment of a sedentary or less strenuous nature, and  the Veteran's entitlement to a TDIU is not raised.


ORDER

Prior to April 30, 2015, an initial compensable rating for chronic bronchitis is denied.

From April 30, 2015 to May 11, 2015, an initial 10 percent rating, but no higher, for COPD with chronic bronchitis is granted.

From May 12, 2015 to August 31, 2015, a 100 percent disability rating for COPD with chronic bronchitis is granted.  

Beginning September 1, 2015 an initial rating of 10 percent, but no higher, for COPD with chronic bronchitis is granted. 



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


